UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6343



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


MARYLAND   PENITENTIARY   HOSPITAL   DENTISTS;
NATHAN FLETCHER, D.D.S., Maryland Penitentiary
Dentist,

                                           Defendants - Appellees.




                            No. 97-6781



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


MARYLAND   PENITENTIARY   HOSPITAL   DENTISTS;
NATHAN FLETCHER, D.D.S., Maryland Penitentiary
Dentist,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
96-1277-DKC)


Submitted:   May 29, 1998                 Decided:   July 16, 1998


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se. Roy Leonard Mason, MASON,
KETTERMAN & MORGAN, Baltimore, Maryland; Deborah Maude Peyton,
MASON, KETTERMAN & MORGAN, Hunt Valley, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court’s orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for injunctive relief. We have reviewed the record and the

district court’s opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Mills v.

Maryland Penitentiary Hosp. Dentists, No. CA-96-1277-DKC (D. Md.

Jan. 31 & May 8, 1997). We deny Appellant’s motion for a tran-

script. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3